         Case 1:16-cv-11372-PBS Document 221 Filed 12/20/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA, ex rel. )
JAMES F. ALLEN,                   )
                                  )
                Plaintiff,        )                   CIVIL ACTION NO. 16-cv-11372
                                  )
           v.                     )
                                  )
ALERE HOME MONITORING, INC.;      )
ADVANCED CARDIO SERVICES;         )
CARDIOLINK CORP.; and             )
TAMBRA INVESTMENTS, INC. d/b/a    )
REAL TIME DIAGNOSTICS.            )
                                  )
                Defendants.       )


              DEFENDANT ALERE HOME MONITORING, INC.’S
       OPPOSITION TO RELATOR’S MOTION FOR LEAVE TO FILE REPLY
       MEMORANDUM IN SUPPORT OF MOTION TO COMPEL DISCOVERY

       Defendant Alere Home Monitoring, Inc. opposes Relator’s request to file a reply brief

because Relator’s motion is improper and further briefing only compounds the issue. Relator filed

his motion without meeting and conferring and now concedes he might withdraw it altogether once

the parties’ ongoing discussions conclude. Knowing the short discovery period set by the Court,

Relator nonetheless chose to squeeze a year’s worth of document discovery into a couple months,

requiring AHM to deploy nearly 20 attorneys to review tens of thousands of documents. AHM

has already reviewed over 68,000 documents with tens of thousands more to come over the

holidays. This should obviate altogether the need for any motion to compel.

       Indeed, Relator’s approach to discovery is entirely backwards. Rather than seek to avoid

discovery disputes and only bring true disagreements to the Court, Relator filed a shotgun motion

injecting the Court into the middle of the parties’ ongoing discussions. And Relator now seeks to

exacerbate his error through an additional filing addressing issues the parties are still discussing.
           Case 1:16-cv-11372-PBS Document 221 Filed 12/20/18 Page 2 of 4



          In any event, Relator’s proposed reply only confirms his motion was terribly premature:

         Relator acknowledges AHM has already produced tens of thousands of pages of
          documents, documents AHM started reviewing for production long before Relator’s
          improper motion;

         Relator has no objection to AHM completing production early in the new year, contrary to
          the position taken in his motion;

         Relator has no objection to AHM using search terms to identify responsive ESI, contrary
          to the position taken in his motion;

         Relator concedes the parties are actively discussing discovery issues in hopes of reaching
          agreement; and

         Relator acknowledges that he filed his request to file a reply brief the day before a further
          discovery conference with AHM and that he may withdraw his motion if the parties reach
          agreement.

          Against this backdrop, AHM respectfully submits the Court should deny Relator’s request

for leave, allowing the parties to continue to try to narrow or eliminate any disagreements in

advance of the January 4 hearing. For example, Relator proposed extensive additions to AHM’s

search terms last week, and AHM is actively analyzing those terms to assess the burden. Relator’s

proposed search terms, it turns out, would require AHM to triple the number of attorneys to review

over 1.3 million additional documents, extending AHM’s review and production by at least an

additional 6.5 months. That is why the parties must continue their dialogue to try to reach a

compromise. Likewise, while Relator complains about the time period for AHM’s collection, he

still has not explained why he needs documents from 10 years ago. Notably, these 1.3 million

documents discussed above do not even take into consideration Relator’s expanded date range.

Relator promised to identify specific categories of documents from before 2014, but has yet to do

so.

          In sum, Relator’s motion was premature and counterproductive, and the proposed reply

only compounds the problem with additional motion practice while the parties meet and confer.
      Case 1:16-cv-11372-PBS Document 221 Filed 12/20/18 Page 3 of 4




Dated: December 20, 2018              Respectfully submitted,

                                      /s/ Alexander K. Parachini
                                      Peter E. Gelhaar (BBO# 188310)
                                      Alexander K. Parachini (BBO# 569567)
                                      DONNELLY, CONROY & GELHAAR, LLP
                                      260 Franklin Street, Suite 1600
                                      Boston, Massachusetts 02110
                                      Telephone: (617) 720-2880
                                      Email: peg@dcglaw.com
                                      Email: akp@dcglaw.com

                                      Andrew A. Kassof, P.C.(pro hac vice granted)
                                      James R.P. Hileman (pro hac vice granted)
                                      KIRKLAND & ELLIS LLP
                                      300 North LaSalle
                                      Chicago, Illinois 60654
                                      Telephone: (312) 862-2000
                                      Email: akassof@kirkland.com
                                      Email: jhileman@kirkland.com

                                      Attorneys for Defendant Alere Home Monitoring,
                                      Inc.
         Case 1:16-cv-11372-PBS Document 221 Filed 12/20/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants on December 20, 2018.



                                                               /s/ Alexander K. Parachini




                                                4
